NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILDY PETIT FRERE,                              No.    18-71772

                Petitioner,                     Agency No. A209-865-210

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Wildy Petit Frere, a native and citizen of Haiti, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies and omissions in Petit Frere’s testimony, credible fear

interview, asylum declaration, and documentary evidence, as to the number of

times he was attacked in Haiti, the dates of the attacks, and the type of medical

treatment he received. See id. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”). Thus, in the absence of credible

testimony, in this case, we deny the petition for review as to Petit Frere’s asylum

and withholding of removal claims. See Huang v. Holder, 744 F.3d 1149, 1156

(9th Cir. 2014).

      Petit Frere’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Petit Frere does not point to any other evidence

in the record that compels the conclusion that it is more likely than not he would be




                                          2                                   18-71772
tortured by or with the consent or acquiescence of the government of Haiti or

Brazil. See Almaghzar v. Gonzales, 457 F.3d 915, 922-23 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                  18-71772